DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-13-2021 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7, 8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boutin, et. al., U.S. Patent Application Publication Number 2019/0064335, published February 28, 2019.

As per claims 1, 11 and 16, Boutin discloses a method comprising, by a computing system associated with a vehicle having a radar:
identifying, for each of one or more environmental radars, one or more parameter values associated with a radar signal of the environmental radar (Boutin, ¶27, step 302); determining one or more transmission parameter values for the radar, wherein a combination of the one or more transmission parameter values is different from a combination of the one or more parameter values of each of the one or more environmental radars (Boutin, ¶27, step 304); and configuring the radar with the determined one or more transmission parameter values(Boutin, ¶27, step 306).

As per claims 2, 12 and 17, Boutin further discloses the method of Claim 1, wherein the one or more transmission parameter values correspond to one or more parameters, wherein the one or more parameters include at least one of time, frequency, polarization, pulse width, or pulse repetition frequency (Boutin, ¶30).



As per claims 4, 13 and 18, Boutin further discloses the method of Claim 1, wherein the determining of the one or more transmission parameter values comprises: generating the one or more transmission parameter values randomly; and determining that the randomly-generated one or more transmission parameter values are different from the one or more parameter values of each of the one or more environmental radars (Boutin, ¶27 where the parameters are not pre-determined but instead adjust randomly based on the detected patterns of the interferer).

As per claim 5, Boutin further discloses the method of Claim 1, further comprising: identifying the one or more environmental radars (Boutin, ¶29 using library identification).

As per claims 7 and 8, Boutin further discloses the method of claim 1 wherein the radars and environmental radars are both on vehicles (Boutin, ¶2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutin in view of Slobodyanyuk, et. al., U.S. Patent Application Publication Number 2021/0096215, filed October 1, 2019.

As per claims 6, 15 and 20, Boutin discloses the method of claim 5 but fails to expressly disclose communication between the radars.
Slobodyanyuk teaches vehicle to vehicle communications (¶33 and 73).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide vehicle communication in order to gain the benefit of coordinating interference reduction and collision avoidance.

As per claim 9, Boutin as modified by Slobodyanyuk discloses the method of Claim 1, wherein the computing system is part of a cloud computing platform (Slobodyanyuk, Fig. 1, item 130).


As per claim 10, Boutin as modified by Slobodyanyuk further discloses the method of Claim 9, further comprising identifying the one or more environmental radars, wherein the identifying comprises: receiving location information associated with the radar and a plurality of environmental radars; determining, based on the location information, that the one or more environmental radars are within a threshold distance of the radar; and selecting the one or more environmental radars from the plurality of environmental radars (Slobodyanyuk, ¶7 where the distance to the communication device must be within a range).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to selected radars based on distance in order to gain the benefit of mitigating interference for radars close enough to cause interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646